UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-10658 Micron Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 8000 S. Federal Way, Boise, Idaho 83716-9632 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (208) 368-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.10 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes ¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing price of such stock on March 1, 2007, as reported by the New York Stock Exchange, was approximately $6.0 billion.Shares of common stock held by each executive officer and director and by each person who owns 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the registrant’s common stock as of October 19, 2007, was 760,412,921. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for registrant’s 2007 Annual Meeting of Shareholders to be held on December 4, 2007, are incorporated by reference into Part III of this Annual Report on Form 10-K. PART I Item 1.Business The following discussion contains trend information and other forward-looking statements that involve a number of risks and uncertainties.Forward-looking statements include, but are not limited to, statements such as those made in “Overview” regarding growth in production output for NAND Flash memory products; in “Products” regarding new product offerings in 2008 and continued growth in the NAND Flash and CMOS image sensor markets; and in “Manufacturing” regarding the transition to smaller line-width process technologies, the conversion of wafer fabrication at the TECH joint venture to 300mm, overall increases in 300mm wafer fabrication in 2008, and the ramp of IM Flash’s Singapore wafer fabrication facility in 2009.The Company’s actual results could differ materially from the Company’s historical results and those discussed in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, those identified in “Item 1A. Risk Factors.” All period references are to the Company’s fiscal periods unless otherwise indicated. Corporate Information Micron Technology, Inc., and its subsidiaries (hereinafter referred to collectively as the “Company”), a Delaware corporation, was incorporated in 1978.The Company’s executive offices are located at 8000 South Federal Way, Boise, Idaho 83716-9632 and its telephone number is (208) 368-4000.Information about the Company is available on the internet at www.micron.com.Copies of the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, as well as any amendments to these reports, are available through the Company’s website as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (the “SEC”).Materials filed by the Company with the SEC are also available at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room is available by calling 1-800-SEC-0330.Also available on the Company’s website are its:Corporate Governance Guidelines, Governance Committee Charter, Compensation Committee Charter, Audit Committee Charter and Code of Business Conduct and Ethics.Any amendments or waivers of the Company’s Code of Business Conduct and Ethics will also be posted on the Company’s website at www.micron.com within four business days of the amendment or waiver.Copies of these documents are available to shareholders upon request.Information contained or referenced on the Company’s website is not incorporated by reference and does not form a part of this Annual Report on Form 10-K.In January 2007, the Company’s Chief Executive Officer certified to the New York Stock Exchange that he was not aware of any violation by the Company of the NYSE’s Corporate Governance Listing Standards. Overview The Company is a global manufacturer and marketer of semiconductor devices, principally DRAM and NAND Flash memory and CMOS image sensors.The Company’s products are offered in a wide variety of package and configuration options, architectures and performance characteristics tailored to meet application and customer needs.Individual devices take advantage of the Company’s advanced semiconductor processing technology and manufacturing expertise.The Company aims to continually introduce new generations of products that offer lower costs per unit and improved performance characteristics.The Company operates in two segments, Memory and Imaging.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Segment Information.”) Memory:The Memory segment’s primary products are DRAM and NAND Flash, which are key components used in a broad array of electronic applications, including personal computers, workstations, network servers, mobile phones, Flash memory cards, USB storage devices, MP3/4 players and other consumer electronics products.The Company sells primarily to original equipment manufacturers, distributors and retailers located around the world. In recent years, the Company has taken several steps towards establishing a significant presence in the NAND Flash market.The Company has partnered with Intel Corporation (“Intel”) to form two NAND Flash manufacturing joint ventures (collectively “IM Flash”) that are consolidated subsidiaries of the Company.In 2007, IM Flash ramped production at two 300mm wafer fabrication facilities which greatly increased the Company’s output of NAND Flash.The Company expects its NAND Flash output will continue to increase significantly in 2008 at these facilities.IM Flash began construction of a third 300mm wafer fabrication facility in 2007, which is expected to ramp production in late 2009.In June 2006, the Company acquired Lexar Media, Inc. (“Lexar”), a designer, developer, manufacturer and marketer of NAND Flash memory products, which broadened the Company’s NAND Flash product offering, enhanced the Company’s retail presence and strengthened its intellectual property portfolio. 1 Imaging:The Imaging segment’s primary products are CMOS image sensors, which are key components used in a broad array of electronic applications, including mobile phones, digital still cameras, webcams and other consumer, security and automotive applications.The Company’s primary customers are camera module integrators located around the world.The Company is exploring business model alternatives for its Imaging business including partnering arrangements.Under any of the alternatives being considered, the Company expects that it will continue to manufacture CMOS image sensors. Products Memory:The Company’s Memory segment has two primary product types:DRAM and NAND Flash.Sales of Memory products were 88%, 86% and 94% of the Company’s total net sales in 2007, 2006 and 2005, respectively. Dynamic Random Access Memory (“DRAM”):DRAM products are high-density, low-cost-per-bit, random access memory devices that provide high-speed data storage and retrieval.DRAM products were 65%, 76% and 87% of the Company’s total net sales in 2007, 2006 and 2005, respectively.The Company offers DRAM products with a variety of performance, pricing and other characteristics. DDR and DDR2:DDR and DDR2 are standardized, high-density, high-volume, DRAM products that are sold primarily for use as main system memory in computers and servers.DDR and DDR2 products offer high speed and high bandwidth at a relatively low cost compared to other DRAM products.DDR and DDR2 products were the highest volume parts in the DRAM market in 2007.DDR products were 15%, 26% and 44% of the Company’s total net sales in 2007, 2006 and 2005, respectively.DDR2 products were 32%, 25% and 14% of the Company’s total net sales in 2007, 2006 and 2005, respectively. In response to changes in the DRAM market, the Company has broadened its DDR and DDR2 product offerings in recent years.The Company offers DDR products in 128 megabit (“Mb”), 256 Mb, 512 Mb and 1 gigabit (“Gb”) densities.The Company offers DDR2 products in 256 Mb, 512 Mb, 1 Gb and 2 Gb densities.The Company expects that these densities will be necessary to meet future customer demands for a broad array of products.The Company also offers its DDR and DDR2 products in multiple configurations, speeds and package types.The Company has begun sampling next-generation DDR3 products. Synchronous DRAM (“SDRAM”):In 2007, 2006 and 2005, SDRAM was primarily used in networking devices, servers, consumer electronics, communications equipment and computer peripherals as well as memory upgrades to legacy computers.Sales of SDRAM products were 11%, 16% and 20% of the Company’s total net sales in 2007, 2006 and 2005, respectively.SDRAM sales have declined as personal computer manufacturers have transitioned to DDR and DDR2 products.The decline has been partially offset by increased usage of SDRAM products in other applications.The Company offers 64 Mb, 128 Mb, 256 Mb and 512 Mb SDRAM products. Other Specialty Memory Products:The Company also offers other specialty memory products including Mobile DRAM, Pseudo-static RAM (“PSRAM”) and Reduced Latency DRAM (“RLDRAM”).Mobile DRAM products are specialty DRAM memory devices designed for applications that demand minimal power consumption, such as personal digital assistants (PDAs), smart phones, GPS devices, digital still cameras and other handheld electronic devices.The Company sells SDRAM and DDR mobile memory products in 64 Mb, 128 Mb, 256 Mb, 512 Mb and 1Gb densities.The Company’s mobile DRAM products feature its proprietary Endur-IC™ technology, which the Company believes provides distinct advantages to its customers in terms of low power, high quality and high reliability.PSRAM products, marketed by the Company under the proprietary brand name CellularRAM™, are DRAM products with an SRAM-like interface.PSRAM combines the minimal power consumption of SRAM with a much lower cost-per-bit to provide an economical alternative to SRAM.PSRAM products are used primarily in cellular phone applications.RLDRAM products are low-latency DRAM memory devices with high clock rates targeted at network applications. 2 NAND Flash Memory (“NAND”):NAND products are electrically re-writeable, non-volatile semiconductor memory devices that retain content when power is turned off.NAND sales were 23% and 6% of the Company’s total net sales in 2007 and 2006, respectively.NAND is ideal for mass-storage devices due to its faster erase and write times, higher density, and lower cost per bit than NOR Flash, which is the primary competing Flash architecture.The market for NAND products has grown rapidly and the Company expects it to continue to grow due to demand for removable and embedded storage devices.Removable storage devices such as USB and Flash memory cards are used with applications such as personal computers, digital still cameras, MP3/4 players and mobile phones.Embedded NAND-based storage devices are utilized in MP3/4 players, mobile phones, computers and other personal and consumer applications.The Company also expects new product lines such as solid-state disk to experience significant demand growth in future periods. NAND and DRAM share common manufacturing processes, enabling the Company to leverage its product and process technologies and manufacturing infrastructure.The Company’s NAND designs feature a small cell structure that allows for higher densities for demanding applications.The Company offers Single-Level Cell (“SLC”) products and Multi-Level Cell (“MLC”) NAND products, which have double the bit density of SLC products.In 2007, the Company offered SLC NAND products in 1 Gb, 2 Gb, and 4 Gb densities.In 2007, the Company offered 8 Gb MLC NAND products and began sampling 16 Gb MLC NAND products.The Company expects to introduce 32 Gb MLC NAND products in 2008. As a result of its acquisition of Lexar in the fourth quarter of 2006, the Company began selling high-performance digital media products and other flash-based storage products through retail and original equipment manufacturing (OEM) channels.The Company’s digital media products include a variety of Flash memory cards with a range of speeds, capacities and value-added features.The Company’s digital media products also include its JumpDrive™ products, which are high-speed, portable USB flash drives for consumer applications that serve a variety of uses, including floppy disk replacement and digital media accessories such as card readers and image rescue software. The Company offers Flash memory cards in all major media formats currently used by digital cameras and other electronic host devices, including:CompactFlash, Memory Stick, Secure Digital Card and the xD Picture Card.Many of CompactFlash, Memory Stick and Memory Stick PRO products sold by the Company incorporate its patented controller technology.Other products, including Secure Digital Card Flash memory cards and some JumpDrive products, incorporate third party controllers.The Company also resells Flash memory products that are purchased from suppliers.The Company offers Flash memory cards in a variety of speeds and capacities.The Company sells products under its Lexar™ brand and also manufactures products that are sold under other brand names.The Company has a multi-year agreement with Eastman Kodak to sell digital media products under the Kodak brand name. Imaging:Complementary Metal-Oxide Semiconductor (“CMOS”) image sensors are the primary product of the Company’s Imaging segment.CMOS image sensors are semiconductor devices that capture and process images into pictures or video for a variety of consumer and industrial applications.The Company’s CMOS image sensors are used in products such as cellular phone cameras, digital still cameras, pill cameras for medical use, and in automotive and other emerging applications.The Company offers image sensors in a range of pixel resolutions from its VGA (video graphics array) products to its higher resolution 8-megapixel products.The Company manufactures a number of CMOS image sensors featuring a leading-edge pixel size of 1.75 square microns that enable a smaller form factor product.Image sensors are sold either as individual components or combined with integrated circuitry to create complete camera system-on-a-chip (“SOC”) solutions. The Company’s CMOS image sensors incorporating its DigitalClarity™ technology offered many advantages over other CMOS image sensors and charge-coupled device (“CCD”) sensors, which enabled the Company to maintain its leadership position.The Company’s DigitalClarity™ technology features “active pixels” enabling better sensor performance that produces higher-quality images at faster frame rates.The Company’s low-leakage DRAM processes are particularly well-suited for the manufacture of CMOS image sensors.The Company’s CMOS image sensors consume substantially less power than CCD devices, providing an advantage in battery-dependent portable device applications where most image sensors are used.By combining all camera functions on a single chip, from the capture of photons to the output of digital bits, CMOS image sensors reduce the part-count of a digital camera system, which in turn increases reliability, eases miniaturization, and enables on-chip programming of frame size, windowing, exposure and other camera parameters.The Company’s CMOS image sensors are also capable of producing high-quality images in low-light conditions.In 2007, the Company’s CMOS image sensors’ active-pixel design architecture enabled the Company to achieve CMOS imager performance that was comparable to high-end CCD sensors. Sales of Imaging products were 12%, 14% and 6% of the Company’s total net sales in 2007, 2006 and 2005, respectively.The overall market for image sensors is expected to increase over the next several years due to the growth forecasted for applications such as phone cameras and digital still cameras and CMOS image sensors are expected to capture an increasing percentage of the overall image sensor market. 3 Manufacturing The Company’s manufacturing facilities are located in the United States, China, Italy, Japan, Puerto Rico and Singapore.The Company’s manufacturing facilities generally operate 24 hours per day, 7 days per week.Semiconductor manufacturing is extremely capital intensive, requiring large investments in sophisticated facilities and equipment.Most semiconductor equipment must be replaced every three to five years with increasingly advanced equipment. The Company’s process for manufacturing semiconductor products is complex, involving a number of precise steps, including wafer fabrication, assembly and test.Efficient production of semiconductor products requires utilization of advanced semiconductor manufacturing techniques and effective deployment of these techniques across multiple facilities.The primary determinants of manufacturing cost are die size, number of mask layers, number of fabrication steps and number of good die produced on each wafer.Other factors that contribute to manufacturing costs are wafer size, cost and sophistication of manufacturing equipment, equipment utilization, process complexity, cost of raw materials, labor productivity, package type and cleanliness of the manufacturing environment.The Company is continuously enhancing production processes, reducing die sizes and transitioning to higher density products.In 2007, the Company manufactured most of its DRAM products using its 95 nanometer (“nm”) and 78nm line-width process technology.The Company expects to continue to transfer more of its DRAM production to 78nm and 68nm line-width process technology in 2008.In 2007, the Company manufactured most of its NAND Flash memory products using its 72nm line-width process technology and began transferring its NAND production to 50nm line-width process technology.The Company expects that in 2008 most of its NAND Flash memory products will be manufactured using its 50nm line-width process technology. Wafer fabrication occurs in a highly controlled, clean environment to minimize dust and other yield- and quality-limiting contaminants.Despite stringent manufacturing controls, dust particles, equipment errors, minute impurities in materials, defects in photomasks and circuit design marginalities or defects can lead to wafers being scrapped and individual circuits being nonfunctional.Success of the Company’s manufacturing operations depends largely on minimizing defects to maximize yield of high-quality circuits.In this regard, the Company employs rigorous quality controls throughout the manufacturing, screening and testing processes.The Company is able to recover many nonstandard devices by testing and grading them to their highest level of functionality. After fabrication, silicon wafers are separated into individual die.The Company sells semiconductor products in both packaged and unpackaged (i.e. “bare die”) forms.For packaged products, functional die are sorted, connected to external leads and encapsulated in plastic packages.The Company assembles products in a variety of packages, including TSOP (thin small outline package), TQFP (thin quad flat package) and FBGA (fine pitch ball grid array).Bare die products address customer requirements for smaller form factors and higher memory densities and provide superior flexibility.Bare die products are used in packaging technologies such as systems-in-a-package (SIPs) and multi-chip packages (MCPs), which reduce the board area required. The Company tests its products at various stages in the manufacturing process, performs high temperature burn-in on finished products and conducts numerous quality control inspections throughout the entire production flow.In addition, the Company uses its proprietary AMBYX™ line of intelligent test and burn-in systems to perform simultaneous circuit tests of DRAM die during the burn-in process, capturing quality and reliability data and reducing testing time and cost. The Company assembles a significant portion of its memory products into memory modules.Memory modules consist of an array of memory components attached to printed circuit boards (“PCBs”) that insert directly into computer systems or other electronic devices.The Company’s Lexar subsidiary contracts with an independent foundry and assembly and testing organizations to manufacture flash media products such as memory cards and USB devices. The Company is exploring alternatives to reduce its assembly, test and module assembly costs including relocation of current operations to lower cost locations and outsourcing.These alternatives could affect the Company’s manufacturing processes in future periods. In 2007, the Company significantly increased its 300mm wafer production as IM Flash ramped production at two 300mm wafer fabrication facilities and the Company’s TECH joint venture began to convert its DRAM production to 300mm wafers.The Company expects that its 300mm wafer production in 2008 will continue to increase significantly at these facilities. 4 In recent years the Company has produced an increasingly broad portfolio of products, which enhances the Company’s ability to allocate resources to its most profitable products but increases the complexity of the manufacturing process.Although new product lines such as NAND Flash, CMOS image sensors and specialty memory can be manufactured using processes that are very similar to the processes for the Company’s predominant DRAM products, frequent conversions to new products and the allocation of manufacturing capacity to more complex, smaller-volume parts can affect the Company’s cost efficiency. NAND Flash Joint Ventures with Intel Corporation (“IM Flash”):The Company has formed two joint ventures with Intel to manufacture NAND Flash memory products for the exclusive benefit of the partners:IM Flash Technologies, LLC and IM Flash Singapore LLP (collectively, “IM Flash”).IM Flash manufactures NAND Flash memory products pursuant to NAND Flash designs developed by the Company and Intel and licensed to the Company.The parties share the output of IM Flash generally in proportion to their investment in IM Flash.The Company owned a 51% interest in IM Flash at August 30, 2007.IM Flash’s financial results are included in the consolidated financial statements of the Company.In 2007, IM Flash began construction of a new 300mm wafer fabrication facility in Singapore, which is expected to ramp in late 2009.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Joint Ventures – NAND Flash Joint Ventures with Intel.”) TECH Semiconductor Singapore Pte. Ltd. (“TECH”):TECH is a memory manufacturing joint venture in Singapore among Micron Technology, Inc., Canon Inc. and Hewlett-Packard Company.The Company owned an approximate 73% interest in TECH at August 30, 2007.TECH’s semiconductor manufacturing facilities use the Company’s product and process technology.Subject to specific terms and conditions, the Company has agreed to purchase all of the products manufactured by TECH.TECH supplied approximately 15% of the total megabits of memory produced by the Company in 2007 (reflecting approximately 40% of total DRAM megabits).In 2007, TECH began converting its manufacturing production from 200mm to 300mm wafers.The conversion is expected to be completed in 2008.TECH’s financial results were included in the consolidated financial statements of the Company beginning in the third quarter of 2006.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Joint Ventures – TECH Semiconductor Singapore Pte. Ltd.”) MP Mask Technology Center, LLC (“MP Mask”):The Company produces photomasks for leading-edge and advanced next generation semiconductors through MP Mask, a joint venture with Photronics, Inc. (“Photronics”).The Company and Photronics have 50.01% and 49.99% interest, respectively, in MP Mask.The Company and Photronics also have supply arrangements wherein the Company purchases a substantial majority of the reticles produced by MP Mask.The financial results of MP Mask are included in the consolidated financial results of the Company. Availability of Raw Materials The Company’s production processes require raw materials that meet exacting standards, including several that are customized for, or unique to, the Company.The Company generally has multiple sources of supply; however, only a limited number of suppliers are capable of delivering certain raw materials that meet the Company’s standards.Various factors could reduce the availability of raw materials such as silicon wafers, photomasks, chemicals, gases, lead frames, molding compound and other materials.In addition, any transportation problems could delay the Company’s receipt of raw materials.Although raw materials shortages or transportation problems have not interrupted the Company’s operations in the past, shortages may occur from time to time in the future.Also, lead times for the supply of raw materials have been extended in the past.If the Company’s supply of raw materials is interrupted, or lead times are extended, results of operations could be adversely affected. Marketing and Customers The Company’s products are sold into computing, consumer, networking, telecommunications, and imaging markets.Approximately 50% of the Company’s net sales for 2007 were to the computing market, including desktop PCs, servers, notebooks and workstations.Sales to Hewlett-Packard Company were 10% of the Company’s net sales in 2007. 5 The Company’s products are offered under the Micron, Lexar, SpecTek and Crucial brand names, and private labels.The Company markets its semiconductor products primarily through its own direct sales force and maintains sales offices in its primary markets around the world.The Company maintains inventory at locations in close proximity to certain key customers to facilitate rapid delivery of product shipments.The Company’s Lexar subsidiary sells NAND Flash memory products through retail and OEM channels and its Crucial Technology division sells memory products through a web-based customer direct sales channel.The Company’s products are also offered through independent sales representatives and distributors.Independent sales representatives obtain orders subject to final acceptance by the Company and are compensated on a commission basis.The Company makes shipments against these orders directly to the customer.Distributors carry the Company’s products in inventory and typically sell a variety of other semiconductor products, including competitors’ products. The Company offers products designed to meet the diverse needs of computing, server, automotive, networking, security, commercial/industrial, consumer electronics, medical and mobile applications.Many of the Company’s customers require a thorough review or qualification of semiconductor products, which may take several months.As the Company further diversifies its product lines and reduces the die sizes of existing products, more products become subject to qualification which may delay volume introduction of specific devices by the Company. Backlog Because of volatile industry conditions customers are reluctant to enter into long-term, fixed-price contracts.Accordingly, new order volumes for the Company’s semiconductor products fluctuate significantly.Orders are typically accepted with acknowledgment that the terms may be adjusted to reflect market conditions at the date of shipment.Customers can change delivery schedules or cancel orders without significant penalty.For these reasons, the Company does not believe that its order backlog as of any particular date is a reliable indicator of actual sales for any succeeding period. Product Warranty Because the design and manufacturing process for semiconductor products is highly complex, it is possible that the Company may produce products that do not comply with customer specifications, contain defects or are otherwise incompatible with end uses.In accordance with industry practice, the Company generally provides a limited warranty that its products are in compliance with Company specifications existing at the time of delivery.Under the Company’s general terms and conditions of sale, liability for certain failures of product during a stated warranty period is usually limited to repair or replacement of defective items or return of, or a credit with respect to, amounts paid for such items.Under certain circumstances the Company may provide more extensive limited warranty coverage and general legal principles may impose more extensive liability than that provided under the Company’s general terms and conditions. Competition The Company faces intense competition in the semiconductor memory markets from a number of companies, including Elpida Memory, Inc.; Hynix Semiconductor Inc.; Qimonda AG ADS; Samsung Electronics Co., Ltd; SanDisk Corporation; Toshiba Corporation and emerging companies in Taiwan and China.Some of the Company’s competitors are large corporations or conglomerates that may have greater resources to withstand downturns in the semiconductor markets in which the Company competes, invest in technology and capitalize on growth opportunities.The Company’s competitors seek to increase silicon capacity, improve yields, reduce die size and minimize mask levels in their product designs.These factors have significantly increased worldwide supply and put downward pressure on prices. The Company faces competition in the image sensor market from a number of suppliers of CMOS image sensors including MagnaChip Semiconductor Ltd.; OmniVision Technologies, Inc.; Samsung Electronics Co., Ltd; Sony Corporation; STMicroelectronics NV; Toshiba Corporation and from a number of suppliers of CCD image sensors including Matsushita Electric Industrial Co., Ltd.; Sharp Corporation and Sony Corporation.In recent periods, a number of new companies have entered the CMOS image sensor market.Competitors include many large domestic and international companies that may have greater presence in key markets, better access to certain customer bases, greater name recognition and more established strategic and financial relationships than the Company. 6 Research and Development To compete in the semiconductor memory industry, the Company must continue to develop technologically advanced products and processes.The Company believes that expansion of its semiconductor product offerings is necessary to meet expected market demand for specific memory and imaging solutions.The Company has several product design centers around the world, the largest located at its corporate headquarters in Boise, Idaho.In addition, the Company develops leading edge photolithography mask technology at its MP Mask joint venture facility in Boise. Research and development (“R&D”) expenses vary primarily with the number of development wafers processed, the cost of advanced equipment dedicated to new product and process development, and personnel costs.Because of the lead times necessary to manufacture its products, the Company typically begins to process wafers before completion of performance and reliability testing.The Company deems development of a product complete once the product has been thoroughly reviewed and tested for performance and reliability.R&D expenses can vary significantly depending on the timing of product qualification.The Company and Intel share R&D process and design costs for NAND Flash equally.Product development costs are recorded as R&D expense. The Company’s process technology R&D efforts are focused primarily on development of successively smaller line-width process technologies which are designed to facilitate the Company’s transition to next generation memory products and CMOS image sensors.Additional process technology R&D efforts focus on advanced computing and mobile memory architectures and new manufacturing materials.Product design and development efforts are concentrated on the Company’s 1 Gb and 2 Gb DDR2 and DDR3 products as well as high density and mobile NAND Flash memory (including MLC technology), CMOS image sensors and specialty memory products.The Company’s R&D expenses were $805 million, $656 million and $604 million in 2007, 2006 and 2005, respectively. Geographic Information Sales to customers outside the United States totaled $4.0 billion for 2007 and included $1.1 billion in sales to China, $666 million in sales to Europe, $477 million in sales to Japan and $1.5 billion in sales to the rest of the Asia Pacific region, excluding China and Japan.International sales totaled $3.6 billion for 2006 and $3.2 billion for 2005.As of August 30, 2007, the Company had net property, plant and equipment of $6.5 billion in the United States, $1.2 billion in Singapore, $268 million in Italy, $226 million in Japan and $28 million in other countries.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Geographic Information” and “Item 1A. Risk Factors.”) Patents and Licenses In recent years, the Company has been recognized as a leader in volume and quality of patents issued.As of August 30, 2007, the Company owned approximately 16,400 U.S. patents and 2,000 foreign patents.In addition, the Company has numerous U.S. and foreign patent applications pending.The Company’s patents have terms expiring through 2026. The Company has a number of patent and intellectual property license agreements.Some of these license agreements require the Company to make one time or periodic payments.The Company may need to obtain additional patent licenses or renew existing license agreements in the future.The Company is unable to predict whether these license agreements can be obtained or renewed on acceptable terms. In recent years, the Company has recovered some of its investment in technology through sales of intellectual property rights to joint venture partners and other third parties.The Company is pursing further opportunities to recover its investment in intellectual property through partnering arrangements. 7 Employees As of August 30, 2007, the Company had approximately 23,500 employees, including approximately 13,700 in the United States, 5,700 in Singapore, 2,000 in Italy, 1,500 in Japan and 300 in the United Kingdom.The Company’s employees include 2,500 employees in its TECH joint venture that are located in Singapore and 1,400 employees in its IM Flash joint ventures that are primarily located in the United States.Approximately 400 of the Company’s employees in Italy are represented by labor organizations that have entered into national and local labor contracts with the Company.The Company’s employment levels can vary depending on market conditions and the level of the Company’s production, research and product and process development.Many of the Company’s employees are highly skilled, and the Company’s continued success depends in part upon its ability to attract and retain such employees.The loss of key Company personnel could have a material adverse effect on the Company’s business, results of operations or financial condition. Environmental Compliance Government regulations impose various environmental controls on raw materials and discharges, emissions and solid wastes from the Company’s manufacturing processes.In 2007, the Company’s wafer wholly-owned fabrication facilities continued to conform to the requirements of ISO 14001 certification.To continue certification, the Company met annual requirements in environmental policy, compliance, planning, management, structure and responsibility, training, communication, document control, operational control, emergency preparedness and response, record keeping and management review.While the Company has not experienced any materially adverse effects on its operations from environmental regulations, changes in the regulations could necessitate additional capital expenditures, modification of operations or other compliance actions. Directors and Executive Officers of the Registrant Officers of the Company are appointed annually by the Board of Directors.Directors of the Company are elected annually by the shareholders of the Company.Any directors appointed by the Board of Directors to fill vacancies on the Board serve until the next election by the shareholders.All officers and directors serve until their successors are duly chosen or elected and qualified, except in the case of earlier death, resignation or removal. As of August 30, 2007, the following executive officers and directors of the Company were subject to the reporting requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended. Name Age Position Mark W. Adams 43 Vice President of Digital Media Products Steven R. Appleton 47 Chairman and Chief Executive Officer Kipp A. Bedard 48 Vice President of Investor Relations D. Mark Durcan 46 President and Chief Operating Officer Robert J. Gove 54 Vice President of Imaging Group Jay L. Hawkins 47 Vice President of Operations Roderic W. Lewis 52 Vice President of Legal Affairs, General Counsel and Corporate Secretary Patrick T. Otte 45 Vice President of Human Resources Michael W. Sadler 50 Vice President of Worldwide Sales Brian J. Shields 46 Vice President of Worldwide Wafer Fabrication Brian M. Shirley 38 Vice President of Memory Wilbur G. Stover, Jr 54 Vice President of Finance and Chief Financial Officer Teruaki Aoki 66 Director James W. Bagley 68 Director Mercedes Johnson 53 Director Lawrence N. Mondry 47 Director Robert E. Switz 61 Director Mark W. Adams joined the Company in June 2006.From January 2006 until he joined the Company, Mr. Adams was the Chief Operating Officer of Lexar Media, Inc.Mr. Adams served as the Vice President of Sales and Marketing for Creative Labs, Inc. from December 2002 to January 2006.From March 2000 to September 2002, Mr. Adams was the Chief Executive Officer of Coresma, Inc.Mr. Adams holds a BA in Economics from Boston College and an MBA from Harvard Business School. 8 Steven R. Appleton joined the Company in February 1983.Mr. Appleton first became an officer of the Company in August 1989 and has served in various officer positions with the Company since that time.From April 1991 until July 1992 and since May 1994, Mr. Appleton has served on the Company’s Board of Directors.From September 1994 to June 2007, Mr. Appleton served as the Chief Executive Officer, President and Chairman of the Board of Directors of the Company.In June 2007, Mr. Appleton relinquished his position as President of the Company but retained his other positions.Mr. Appleton is a member of the Board of Directors of National Semiconductor Corporation.Mr. Appleton holds a BA in Business Management from Boise State University. Kipp A. Bedard joined the Company in November 1983 and has served in various capacities with the Company and its subsidiaries.Mr. Bedard first became an officer of the Company in April 1990 and has served in various officer positions since that time.Since January 1994, Mr. Bedard has served as Vice President of Investor Relations for the Company.Mr. Bedard holds a BBA in Accounting from Boise State University. D. Mark Durcan joined the Company in June 1984 and has served in various technical positions with the Company and its subsidiaries since that time.Mr. Durcan was appointed Chief Operating Officer in February 2006 and President in June 2007.Mr. Durcan has been an officer of the Company since 1996.Mr. Durcan holds a BS and MChE in Chemical Engineering from Rice University. Robert J. Gove joined the Company in March 1999 as Senior Director of Engineering and has served in various positions with the Company.In March 2002, he was appointed Vice President of Imaging.Prior to joining the Company, Dr. Gove served as Vice President, Engineering, of Equator Technologies, Inc.Dr. Gove holds a BS in Electrical Engineering from the University of Washington and an MS in Electrical Engineering and Ph.D. in Electrical Engineering from Southern Methodist University. Jay L. Hawkins joined the Company in March 1984 and has served in various manufacturing positions for the Company and its subsidiaries.Mr. Hawkins served as Vice President, Manufacturing Administration from February 1996 through June 1997, at which time he became Vice President of Operations.Mr. Hawkins holds a BBA in Marketing from Boise State University. Roderic W. Lewis joined the Company in August 1991 and has served in various capacities with the Company and its subsidiaries.Mr. Lewis has served as Vice President of Legal Affairs, General Counsel and Corporate Secretary since July 1996.Mr. Lewis holds a BA in Economics and Asian Studies from Brigham Young University and a JD from Columbia University School of Law. Patrick T. Otte has served as the Company's Vice President of Human Resources since March 2007.Mr. Otte joined Micron in 1987 and has served in various positions of increasing responsibility, including Production Manager in several of Micron’s fabrication facilities, Operations Manager for Micron Technology Italia S.r.l. and, Site Director for the Company's facility in Manassas, Virginia. Mr. Otte holds a Bachelor of Science degree from St. Paul Bible College in Minneapolis, Minnesota. Michael W. Sadler joined the Company in September 1992 as a Regional Sales Manager and has held various sales and marketing positions since that time.Mr. Sadler became an officer of the Company in July 1997 and has served as Vice President of Worldwide Sales since November 2001.Mr. Sadler holds a BS in Information Systems and an MBA from the University of Santa Clara. Brian J. Shields joined the Company in November 1986 and has served in various operational positions with the Company.Mr. Shields first became an officer of the Company in March 2003. Brian M. Shirley joined the Company in August 1992 and has served in various technical positions with the Company.Mr. Shirley became an officer of the Company in February 2006.Mr. Shirley holds a BS in Electrical Engineering from Stanford University. Wilbur G. Stover, Jr. joined the Company in June 1989 and has served in various financial positions with the Company and its subsidiaries.Since September 1994, Mr. Stover has served as the Company’s Vice President of Finance and Chief Financial Officer.Mr. Stover holds a BA in Business Administration from Washington State University.In July 2007, Mr. Stover informed the Company that he will retire after the completion of the Company’s fiscal 2007. 9 Teruaki Aoki is Executive Managing Director of Sony Foundation for Education.Dr. Aoki has been associated with Sony since 1970 and has held various executive positions, including Senior Executive Vice President and Executive Officer of Sony Corporation as well as President and Chief Operating Officer of Sony Electronics, a U.S. subsidiary.Dr. Aoki holds a Ph.D. in Material Sciences from Northwestern University as well as a BS in Applied Physics from the University of Tokyo.He was elected as an IEEE Fellow in 2003 and serves as Advisory Board Member of Kellogg School of Management of Northwestern University.Dr. Aoki also serves on the board of Citizen Holdings Co. Ltd. James W. Bagley served as the Chairman and Chief Executive Officer of Lam Research Corporation (“Lam”), a supplier of semiconductor manufacturing equipment, from August 1997 through June 2005.In June 2005 Mr. Bagley became the Executive Chairman of Lam.Mr. Bagley is a member of the Board of Directors of Teradyne, Inc.He has served on the Company’s Board of Directors since June 1997.Mr. Bagley holds a MS and BS in Electrical Engineering from Mississippi State University. Mercedes Johnson has served as the Senior Vice President and Chief Financial Officer of Avago Technologies Limited, a semiconductor company, since December 2005.Prior to that, she served as the Senior Vice President, Finance, of Lam from June 2004 to January 2005 and as Lam’s Chief Financial Officer from May 1997 to May 2004.Before joining Lam, Ms. Johnson spent 10 years with Applied Materials, Inc., where she served in various senior financial management positions, including vice president and worldwide operations controller.Ms. Johnson holds a degree in accounting from the University of Buenos Aires and currently serves on the Board of Directors for Intersil Corporation.Ms. Johnson is the Chairman of the Board’s Audit Committee. Lawrence N. Mondry currently serves as the Chief Executive Officer and President of CSK Auto Corporation (“CSK”), a specialty retailer of automotive aftermarket parts.Prior to his appointment at CSK, Mr. Mondry served as the Chief Executive Officer of CompUSA Inc. from November 2003 to May 2006.Mr. Mondry joined CompUSA in 1990.Mr. Mondry currently serves on the Board of Directors of CSK.Mr. Mondry is the Chairman of the Board’s Compensation Committee. Robert E. Switz is currently President and CEO of ADC Telecommunications, Inc., a supplier of network infrastructure products and services.Mr. Switz has been with ADC since 1994 and prior to his current position, served ADC as Executive Vice President and Chief Financial Officer.Mr. Switz holds an MBA from the University of Bridgeport as well as a degree in marketing/economics from Quinnipiac University.Mr. Switz also serves on the Board of Directors for ADC and Broadcom Corporation.Mr. Switz is the Chairman of the Board’s Governance Committee. There is no family relationship between any director or executive officer of the Company. 10 Item 1A.Risk Factors In addition to the factors discussed elsewhere in this Form 10-K, the following are important factors which could cause actual results or events to differ materially from those contained in any forward-looking statements made by or on behalf of the Company. We have experienced dramatic declines in average selling prices for our semiconductor memory products which have adversely affected our business. In 2007, average selling prices for DRAM products and NAND Flash products decreased 23% and 56%, respectively, as compared to 2006.In recent years, we have also experienced annual decreases in per megabit average selling prices for our memory products including: 34% in 2006, 24% in 2005, 17% in 2003, 53% in 2002 and 60% in 2001.At times, average selling prices for our memory products have been below our costs.If average selling prices for our memory products decrease faster than we can decrease per megabit costs, as they recently have, our business, results of operations or financial condition could be materially adversely affected. The semiconductor memory industry is highly competitive. We face intense competition in the semiconductor memory market from a number of companies, including Elpida Memory, Inc.; Hynix Semiconductor Inc.; Qimonda AG ADS; Samsung Electronics Co., Ltd.; SanDisk Corporation; Toshiba Corporation and from emerging companies in Taiwan and China, who have significantly expanded the scale of their operations.Some of our competitors are large corporations or conglomerates that may have greater resources to withstand downturns in the semiconductor markets in which we compete, invest in technology and capitalize on growth opportunities. Our competitors seek to increase silicon capacity, improve yields, reduce die size and minimize mask levels in their product designs.The transitions to smaller line-width process technologies and 300mm wafers in the industry have resulted in significant increases in the worldwide supply of semiconductor memory and will likely lead to future increases.Increases in worldwide supply of semiconductor memory also result from semiconductor memory fab capacity expansions, either by way of new facilities, increased capacity utilization or reallocation of other semiconductor production to semiconductor memory production.We and several of our competitors have significantly increased production in recent periods through construction of new facilities or expansion of existing facilities.Increases in worldwide supply of semiconductor memory, if not accompanied with commensurate increases in demand, would lead to further declines in average selling prices for our products and would materially adversely affect our business, results of operations or financial condition. We may be unable to reduce our per megabit manufacturing costs at the same rate as we have in the past. Our gross margins are dependent upon continuing decreases in per unit manufacturing costs achieved through improvements in our manufacturing processes, including reducing the die size of our existing products.In future periods, we may be unable to reduce our per unit manufacturing costs at sufficient levels to increase gross margins due to strategic product diversification decisions affecting product mix, the increasing complexity of manufacturing processes, changes in process technologies or products which inherently may require relatively larger die sizes.Per unit manufacturing costs may also be affected by the relatively smaller production quantities and shorter product lifecycles of Imaging and certain specialty memory products. Depressed pricing for semiconductor memory products may lead to future losses and inventory write-downs. We recorded an inventory write-down of $20 million in the fourth quarter of 2007 as a result of the significant decreases in average selling prices for our semiconductor memory products.If average selling prices are below our costs in future periods, we expect to incur losses on product sales and our business, results of operations or financial condition could be materially adversely affected.If the estimated market values of products held in finished goods and work in process inventories at a quarter end date are below the manufacturing cost of these products, we recognize charges to cost of goods sold to write down the carrying value of our inventories to market value.Future charges for inventory write-downs could be significantly larger than the $20 million recorded in 2007. 11 Our plans to significantly increase our NAND Flash memory production and sales have numerous risks. We plan to significantly increase our NAND Flash production and sales in future periods.As part of this plan, we have formed several manufacturing joint ventures with Intel and made substantial investments in capital expenditures for equipment, new facilities and research and development.Our plans also require significant investments in capital expenditures and research and development.We currently expect our capital spending for 2008 to approximate $2.5 billion, with a majority of the expenditures being made to support our NAND operations.These investments involve numerous risks.In addition, we are required to devote a significant portion of our existing semiconductor manufacturing capacity to the production of NAND Flash instead of the Company's other products.We are party to a contract with Apple Inc. to provide NAND Flash products for an extended period of time at contractually determined prices.We currently have a relatively small share of the world-wide market for NAND Flash. Our NAND Flash strategy involves numerous risks, and may include the following: · increasing our exposure to changes in average selling prices for NAND Flash; · difficulties in establishing new production operations at multiple locations; · increasing capital expenditures to increase production capacity and modify existing processes to produce NAND Flash; · raising funds or increasing debt to finance future investments; · diverting management’s attention from DRAM and CMOS image sensor operations; · managing larger operations and facilities and employees in separate geographic areas; and · hiring and retaining key employees. Our NAND Flash strategy may not be successful and could materially adversely affect our business, results of operations or financial condition. The future success of our Imaging business will be dependent on continued market acceptance of our products and the development, introduction and marketing of new Imaging products. We face competition in the image sensor market from a number of suppliers of CMOS image sensors including MagnaChip Semiconductor Ltd.; OmniVision Technologies, Inc.; Samsung Electronics Co., Ltd; Sony Corporation; STMicroelectronics NV; Toshiba Corporation and from a number of suppliers of CCD image sensors including Matsushita Electric Industrial Co., Ltd.; Sharp Corporation and Sony Corporation.In recent periods, a number of new companies have entered the CMOS image sensor market.Competitors include many large domestic and international companies that have greater presence in key markets, better access to certain customer bases, greater name recognition and more established strategic and financial relationships than the Company. Our Imaging net sales and gross margins decreased in 2007 and we faced increased competition.There can be no assurance that we will be able to grow or maintain our market share or gross margins for Imaging products in the future.The success of our Imaging business will depend on a number of factors, including: · development of products that maintain a technological advantage over the products of our competitors; · accurate prediction of market requirements and evolving standards, including pixel resolution, output interface standards, power requirements, optical lens size, input standards and other requirements; · timely completion and introduction of new Imaging products that satisfy customer requirements; · timely achievement of design wins with prospective customers, as manufacturers may be reluctant to change their source of components due to the significant costs, time, effort and risk associated with qualifying a new supplier; and 12 · efficient, cost-effective manufacturing as we transition to new products and higher volumes. The Company is exploring business model alternatives for its Imaging business including partnering arrangements.To the extent we form a partnering arrangement; the resulting business model may not be successful and the Imaging operations revenues and margins could be adversely affected.We may incur significant costs to convert Imaging operations to a new business structure and operations could be disrupted.If our efforts to restructure the Imaging business are unsuccessful, our business, results of operations or financial condition could be materially adversely affected. We may be unable to generate sufficient cash flows to fund our operations and make adequate capital investments. Our cash flows from operations depend primarily on the volume of semiconductor memory and CMOS image sensors sold, average selling prices and per unit manufacturing costs.To develop new product and process technologies, support future growth, achieve operating efficiencies and maintain product quality, we must make significant capital investments in manufacturing technology, facilities and capital equipment, research and development, and product and process technology.We expect capital spending for 2008 to approximate $2.5 billion.Cash and investments of IM Flash and TECH are generally not available to finance our other operations.In addition to cash provided by operations, we have from time to time utilized external sources of financing.Access to capital markets has historically been very important to us.Depending on market conditions, we may issue registered or unregistered securities to raise capital to fund a portion of our operations.There can be no assurance that we will be able to generate sufficient cash flows to fund our operations, make adequate capital investments or access capital markets on acceptable terms, and an inability to do so could have a material adverse effect on our business and results of operations. We expect to make future acquisitions and alliances, which involve numerous risks. Acquisitions and the formation of alliances such as joint ventures and other partnering arrangements, involve numerous risks including the following: · difficulties in integrating the operations, technologies and products of acquired or newly formed entities, · increasing capital expenditures to upgrade and maintain facilities, · increasing debt to finance any acquisition or formation of a new business, · diverting management’s attention from normal daily operations, · managing larger or more complex operations and facilities and employees in separate geographic areas, and · hiring and retaining key employees. Acquisitions of, or alliances with, high-technology companies are inherently risky, and any future transactions may not be successful and may materially adversely affect our business, results of operations or financial condition. We may not realize the expected benefits of new initiatives to reduce costs and increase revenue across our operations. We are pursuing a number of initiatives to reduce costs and increase revenue across our operations. These initiatives include workforce reductions in certain areas as we realign our business.Additional initiatives include establishing certain operations closer in location to our global customers, evaluating functions more efficiently performed through partnerships or other outside relationships and reducing our overhead costs to meet or exceed industry benchmarks.We are also exploring opportunities to leverage our technology and diversified product portfolio to increase revenue and shareholder value.In the fourth quarter of 2007, we incurred a restructure charge of $19 million consisting primarily of employee severance and related costs resulting from a reduction in our workforce.We anticipate that we will incur some level of restructure charges through the end of 2008 as we continue to implement these initiatives.We may not realize the expected benefits of these new initiatives.As a result of these initiatives, we expect to incur restructuring or other infrequent charges and we may experience disruptions in our operations, loss of key personnel and difficulties in delivering products timely. 13 Our net operating loss and tax credit carryforwards may be limited. We have significant net operating loss and tax credit carryforwards.We have provided significant valuation allowances against the tax benefit of such losses as well as certain tax credit carryforwards.Utilization of these net operating losses and credit carryforwards is dependent upon us achieving sustained profitability.As a consequence of prior business acquisitions, utilization of the tax benefits for some of the tax carryforwards is subject to limitations imposed by Section 382 of the Internal Revenue Code and some portion or all of these carryforwards may not be available to offset any future taxable income.The determination of the limitations is complex and requires significant judgment and analysis of past transactions. Changes in foreign currency exchange rates could materially adversely affect our business, results of operations or financial condition. Our financial statements are prepared in accordance with U.S. GAAP and are reported in U.S. dollars.Across our multi-national operations, there are transactions and balances denominated in other currencies, primarily the euro, yen and Singapore dollar.We estimate that, based on our assets and liabilities denominated in currencies other than U.S. dollar as of August 30, 2007, a 1% change in the exchange rate versus the U.S. dollar would result in foreign currency gains or losses of approximately U.S. $3 million for the Singapore dollar, U.S. $2 million for the euro and U.S. $1 million for the yen.In the event that the U.S. dollar weakens significantly compared to the Singapore dollar, euro or yen, our results of operations or financial condition will be adversely affected. New product development may be unsuccessful. We are developing new products that complement our traditional memory products or leverage their underlying design or process technology.We have made significant investments in product and process technologies and anticipate expending significant resources for new semiconductor product development over the next several years.The process to develop NAND Flash, Imaging and certain specialty memory products requires us to demonstrate advanced functionality and performance, many times well in advance of a planned ramp of production, in order to secure design wins with our customers.There can be no assurance that our product development efforts will be successful, that we will be able to cost-effectively manufacture these new products, that we will be able to successfully market these products or that margins generated from sales of these products will recover costs of development efforts. An adverse determination that our products or manufacturing processes infringe the intellectual property rights of others could materially adversely affect our business, results of operations or financial condition. As is typical in the semiconductor and other high technology industries, from time to time, others have asserted, and may in the future assert, that our products or manufacturing processes infringe their intellectual property rights.In this regard, we are engaged in litigation with Rambus, Inc. ("Rambus") relating to certain of Rambus' patents and certain of our claims and defenses.On August 28, 2000, we filed a complaint (subsequently amended) against Rambus in the U.S. District Court for the District of Delaware seeking monetary damages and declaratory and injunctive relief.Among other things, our amended complaint alleges violation of federal antitrust laws, breach of contract, fraud, deceptive trade practices, and negligent misrepresentation.The complaint also seeks a declaratory judgment (a) that certain Rambus patents are not infringed by us, are invalid, and/or are unenforceable, (b) that we have an implied license to those patents, and (c) that Rambus is estopped from enforcing those patents against us.On February 15, 2001, Rambus filed an answer and counterclaim in Delaware denying that we are entitled to relief, alleging infringement of the eight Rambus patents named in our declaratory judgment claim, and seeking monetary damages and injunctive relief.A number of other suits are pending in Europe alleging that certain of our SDRAM and DDR SDRAM products infringe various of Rambus' country counterparts to its European patent 525 068, including: on September 1, 2000, Rambus filed suit against Micron Semiconductor (Deutschland) GmbH in the District Court of Mannheim, Germany; on September 22, 2000, Rambus filed a complaint against us and Reptronic (a distributor of our products) in the Court of First Instance of Paris, France; and on September 29, 2000, we filed suit against Rambus in the Civil Court of Milan, Italy, alleging invalidity and non-infringement.In addition, on December 29, 2000, we filed suit against Rambus in the Civil Court of Avezzano, Italy, alleging invalidity and non-infringement of the Italian counterpart to European patent 1 004 956.Additionally, other suits are pending alleging that certain of our DDR SDRAM products infringe Rambus' country counterparts to its European patent 1 022 642, including: on August 10, 2001, Rambus filed suit against us and Assitec (an electronics retailer) in the Civil Court of Pavia, Italy; and on August 14, 2001, Rambus filed suit against Micron Semiconductor (Deutschland) GmbH in the District Court of Mannheim, Germany.In the European suits against us, Rambus is seeking monetary damages and injunctive relief.Subsequent to the filing of the various European suits, the European Patent Office declared Rambus' 525 068 and 1 uropean patents invalid and revoked the patents.On January 13, 2006, Rambus filed a lawsuit against us in the U.S. District Court for the Northern District of California alleging infringement of eighteen Rambus patents.We are also engaged in litigation with Mosaid Technologies, Inc. ("Mosaid").On July 24, 2006, we 14 filed a declaratory judgment action against Mosaid in the U.S. District Court for the Northern District of California seeking, among other things, a court determination that fourteen Mosaid patents are invalid, not enforceable, and/or not infringed.On July 25, 2006, Mosaid filed a lawsuit against us and others in the U.S. District Court for the Eastern District of Texas alleging infringement of nine Mosaid patents.On August 31, 2006, Mosaid filed an amended complaint adding two additional Mosaid patents.On October 23, 2006, the California Court dismissed our declaratory judgment suit based on lack of jurisdiction.We have appealed that decision to the U.S. Court of Appeals for the Federal Circuit. Among other things, the above lawsuits pertain to certain of our SDRAM, DDR SDRAM, DDR2 SDRAM, RLDRAM, and image sensor products, which account for a significant portion of our net sales. A court determination that our products or manufacturing processes infringe the intellectual property rights of others could result in significant liability and/or require us to make material changes to our products and/or manufacturing processes.We are unable to predict the outcome of assertions of infringement made against us.Any of the foregoing could have a material adverse effect on our business, results of operations or financial condition. We have a number of patent and intellectual property license agreements.Some of these license agreements require us to make one time or periodic payments.We may need to obtain additional patent licenses or renew existing license agreements in the future.We are unable to predict whether these license agreements can be obtained or renewed on acceptable terms. Allegations of anticompetitive conduct. On June 17, 2002, we received a grand jury subpoena from the U.S. District Court for the Northern District of California seeking information regarding an investigation by the Antitrust Division of the Department of Justice (the "DOJ") into possible antitrust violations in the "Dynamic Random Access Memory" or "DRAM" industry.We are cooperating fully and actively with the DOJ in its investigation of the DRAM industry.Our cooperation is pursuant to the terms of the DOJ's Corporate Leniency Policy, which provides that in exchange for our full, continuing and complete cooperation in the pending investigation, we will not be subject to prosecution, fines or other penalties from the DOJ. Subsequent to the commencement of the DOJ investigation, a number of purported class action lawsuits have been filed against us and other DRAM suppliers.Four cases have been filed in the U.S. District Court for the Northern District of California asserting claims on behalf of a purported class of individuals and entities that indirectly purchased DRAM and/or products containing DRAM from various DRAM suppliers during the time period from April 1, 1999 through at least June 30, 2002.The complaints allege price fixing in violation of federal antitrust laws and various state antitrust and unfair competition laws and seek treble monetary damages, restitution, costs, interest and attorneys' fees.In addition, at least sixty-four cases have been filed in various state and federal courts (five of which have been dismissed) asserting claims on behalf of a purported class of indirect purchasers of DRAM.Cases have been filed in the following states: Arkansas, Arizona, California, Florida, Hawaii, Iowa, Kansas, Massachusetts, Maine, Michigan, Minnesota, Mississippi, Montana, North Carolina, North Dakota, Nebraska, New Hampshire, New Jersey, New Mexico, Nevada, New York, Ohio, Pennsylvania, South Dakota, Tennessee, Utah, Vermont, Virginia, Wisconsin, and West Virginia, and also in the District of Columbia and Puerto Rico.The complaints purport to be on behalf of individuals and entities that indirectly purchased DRAM and/or products containing DRAM in the respective jurisdictions during various time periods ranging from April 1999 through at least June 2002.The complaints allege violations of various jurisdictions' antitrust, consumer protection and/or unfair competition laws relating to the sale and pricing of DRAM products and seek treble monetary damages, restitution, costs, interest and attorneys' fees.A number of these cases have been removed to federal court and transferred to the U.S. District Court for the Northern District of California (San Francisco) for consolidated proceedings.On June 1, 2007, the Court granted in part and denied in part our motion to dismiss the consolidated complaint.Plaintiffs subsequently have filed an amended complaint. Additionally, three cases have been filed in the following Canadian courts: Superior Court, District of Montreal, Province of Quebec; Ontario Superior Court of Justice, Ontario; and Supreme Court of British Columbia, Vancouver Registry, British Columbia.The substantive allegations in these cases are similar to those asserted in the cases filed in the United States. 15 In addition, various states, through their Attorneys General, have filed suit against us and other DRAM manufacturers.On July 14, 2006, and on September 8, 2006 in an amended complaint, the following states filed suit in the U.S. District Court for the Northern District of California: Alaska, Arizona, Arkansas, California, Colorado, Delaware, Florida, Hawaii, Idaho, Illinois, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin and the Commonwealth of the Northern Mariana Islands.The amended complaint alleges, among other things, violations of the Sherman Act, Cartwright Act, and certain other states' consumer protection and antitrust laws and seeks damages, and injunctive and other relief.Additionally, on July 13, 2006, the State of New York filed a similar suit in the U.S. District Court for the Southern District of New York.That case was subsequently transferred to the U.S. District Court for the Northern District of California for pre-trial purposes.Three states, Ohio, New Hampshire, and Texas, subsequently have withdrawn from the complaint. In February and March 2007, All American Semiconductor, Inc., Jaco Electronics, Inc., and the DRAM Claims Liquidation Trust each filed suit against the Company and other DRAM suppliers in the U.S. District Court for the Northern District of California after opting-out of a direct purchaser class action suit that was settled.The complaints allege, among other things, violations of federal and state antitrust and competition laws in the DRAM industry, and seek damages, injunctive relief, and other remedies. On October 11, 2006, we received a grand jury subpoena from the U.S. District Court for the Northern District of California seeking information regarding an investigation by the DOJ into possible antitrust violations in the "Static Random Access Memory" or "SRAM" industry.We believe that we are not a target of the investigation and we are cooperating with the DOJ in its investigation of the SRAM industry. Subsequent to the issuance of subpoenas to the SRAM industry, a number of purported class action lawsuits have been filed against us and other SRAM suppliers.Six cases have been filed in the U.S. District Court for the Northern District of California asserting claims on behalf of a purported class of individuals and entities that purchased SRAM directly from various SRAM suppliers during the period from January 1, 1998 through December 31, 2005.Additionally, at least seventy-four cases have been filed in various U.S. District Courts asserting claims on behalf of a purported class of individuals and entities that indirectly purchased SRAM and/or products containing SRAM from various SRAM suppliers during the time period from January 1, 1998 through December 31, 2005.The complaints allege price fixing in violation of federal antitrust laws and state antitrust and unfair competition laws and seek treble monetary damages, restitution, costs, interest and attorneys' fees. In September 2007, a number of memory suppliers confirmed that they had received grand jury subpoenas from the U.S. District Court for the Northern District of California seeking information regarding an investigation by the DOJ into possible antitrust violations in the "Flash" industry.We have not received a subpoena and believe that we are not a target of the investigation. At least thirty-four purported class action lawsuits have been filed against the Company and other suppliers of Flash memory products in the U.S. District Court for the Northern District of California and other federal district courts.These cases assert claims on behalf of a purported class of individuals and entities that purchased Flash memory directly or indirectly from various Flash memory suppliers during the period from January 1, 1999 through the date the various cases were filed.The complaints generally allege price fixing in violation of federal antitrust laws and various state antitrust and unfair competition laws and seek monetary damages, restitution, costs, interest, and attorneys' fees. On May 5, 2004, Rambus filed a complaint in the Superior Court of the State of California (San Francisco County) against us and other DRAM suppliers.The complaint alleges various causes of action under California state law including conspiracy to restrict output and fix prices on Rambus DRAM ("RDRAM"), and unfair competition.The complaint seeks treble damages, punitive damages, attorneys' fees, costs, and a permanent injunction enjoining the defendants from the conduct alleged in the complaints. We are unable to predict the outcome of these lawsuits and investigations.The final resolution of these alleged violations of antitrust laws could result in significant liability and could have a material adverse effect on our business, results of operations or financial condition. 16 Allegations of violations of securities laws. On February 24, 2006, a putative class action complaint was filed against us and certain of our officers in the U.S. District Court for the District of Idaho alleging claims under Section 10(b) and 20(a) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5 promulgated thereunder.Four substantially similar complaints subsequently were filed in the same Court.The cases purport to be brought on behalf of a class of purchasers of our stock during the period February 24, 2001 to February 13, 2003.The five lawsuits have been consolidated and a consolidated amended class action complaint was filed on July 24, 2006.The complaint generally alleges violations of federal securities laws based on, among other things, claimed misstatements or omissions regarding alleged illegal price-fixing conduct.The complaint seeks unspecified damages, interest, attorneys' fees, costs, and expenses. In addition, on March 23, 2006 a shareholder derivative action was filed in the Fourth District Court for the State of Idaho (Ada County), allegedly on behalf of and for our benefit, against certain of our current and former officers and directors.We were also named as a nominal defendant.An amended complaint was filed on August 23, 2006.The complaint is based on the same allegations of fact as in the securities class actions filed in the U.S. District Court for the District of Idaho and alleges breach of fiduciary duty, abuse of control, gross mismanagement, waste of corporate assets, unjust enrichment, and insider trading.The complaint seeks unspecified damages, restitution, disgorgement of profits, equitable and injunctive relief, attorneys' fees, costs, and expenses.The complaint is derivative in nature and does not seek monetary damages from us.However, we may be required, throughout the pendency of the action, to advance payment of legal fees and costs incurred by the defendants.On May 29, 2007, the Court granted our motion to dismiss the complaint but provided plaintiffs leave to file an amended complaint.On September 6, 2007, plaintiffs filed an amended complaint. In March 2006, following our announcement of a definitive agreement to acquire Lexar Media, Inc. ("Lexar") in a stock-for-stock merger, four purported class action complaints were filed in the Superior Court for the State of California (Alameda County) on behalf of shareholders of Lexar against Lexar and its directors.Two of the complaints also name us as a defendant.The complaints allege that the defendants breached, or aided and abetted the breach of, fiduciary duties owed to Lexar shareholders by, among other things, engaging in self-dealing, failing to engage in efforts to obtain the highest price reasonably available, and failing to properly value Lexar in connection with a merger transaction between Lexar and us.The plaintiffs seek, among other things, injunctive relief preventing, or an order of rescission reversing, the merger, compensatory damages, interest, attorneys' fees, and costs.On May 19, 2006, the plaintiffs filed a motion for preliminary injunction seeking to block the merger.On May 31, 2006, the Court denied the motion.An amended consolidated complaint was filed on October 10, 2006.On June 14, 2007, the Court granted Lexar's and our motions to dismiss the amended complaint but allowed plaintiffs leave to file a further amended complaint.On July 16, 2007, plaintiffs filed an amended complaint. We are unable to predict the outcome of these cases.A court determination in any of the class actions against us could result in significant liability and could have a material adverse effect on our business, results of operations or financial condition. We face risks associated with our international sales and operations that could materially adversely affect our business, results of operations or financial condition. Sales to customers outside the United States approximated 70% of our consolidated net sales for 2007.In addition, we have manufacturing operations in China, Italy, Japan, Puerto Rico and Singapore.Our international sales and operations are subject to a variety of risks, including: · currency exchange rate fluctuations, · export and import duties, changes to import and export regulations, and restrictions on the transfer of funds, · political and economic instability, · problems with the transportation or delivery of our products, · issues arising from cultural or language differences and labor unrest, · longer payment cycles and greater difficulty in collecting accounts receivable, and · compliance with trade and other laws in a variety of jurisdictions. 17 These factors may materially adversely affect our business, results of operations or financial condition. If our manufacturing process is disrupted, our business, results of operations or financial condition could be materially adversely affected. We manufacture products using highly complex processes that require technologically advanced equipment and continuous modification to improve yields and performance.Difficulties in the manufacturing process or the effects from a shift in product mix can reduce yields or disrupt production and may increase our per megabit manufacturing costs.Additionally, our control over operations at our IM Flash, TECH and MP Mask joint ventures may be limited by our agreements with our partners.From time to time, we have experienced minor disruptions in our manufacturing process as a result of power outages or equipment failures.If production at a fabrication facility is disrupted for any reason, manufacturing yields may be adversely affected or we may be unable to meet our customers' requirements and they may purchase products from other suppliers.This could result in a significant increase in manufacturing costs or loss of revenues or damage to customer relationships, which could materially adversely affect our business, results of operations or financial condition. Disruptions in our supply of raw materials could materially adversely affect our business, results of operations or financial condition. Our operations require raw materials that meet exacting standards.We generally have multiple sources of supply for our raw materials.However, only a limited number of suppliers are capable of delivering certain raw materials that meet our standards.Various factors could reduce the availability of raw materials such as silicon wafers, photomasks, chemicals, gases, lead frames and molding compound. Shortages may occur from time to time in the future.In addition, disruptions in transportation lines could delay our receipt of raw materials.Lead times for the supply of raw materials have been extended in the past.If our supply of raw materials is disrupted or our lead times extended, our business, results of operations or financial condition could be materially adversely affected. Disruptions in our supply of raw materials could materially adversely affect our business, results of operations or financial condition. Products that do not meet specifications or that contain, or are perceived by our customers to contain, defects or that are otherwise incompatible with end uses could impose significant costs on us or otherwise materially adversely affect our business, results of operations or financial condition. Because the design and production process for semiconductor memory is highly complex, it is possible that we may produce products that do not comply with customer specifications, contain defects or are otherwise incompatible with end uses.If, despite design review, quality control and product qualification procedures, problems with nonconforming, defective or incompatible products occur after we have shipped such products, we could be adversely affected in several ways, including the following: · we may replace product or otherwise compensate customers for costs incurred or damages caused by defective or incompatible product, and · we may encounter adverse publicity, which could cause a decrease in sales of our products. Economic and political conditions may harm our business. Global economic conditions and the effects of military or terrorist actions may cause significant disruptions to worldwide commerce.If these disruptions result in delays or cancellations of customer orders, a decrease in corporate spending on information technology or our inability to effectively market, manufacture or ship our products.Global economic conditions may also affect consumer demand for devices that incorporate our products such as mobile phones, personal computers, Flash memory cards and USB devices.As a result, our business, results of operations or financial condition could be materially adversely affected. Item 1B.Unresolved Staff Comments None. 18 Item 2.Properties The Company’s corporate headquarters are located in Boise, Idaho.The following is a summary of the Company’s principal facilities: Location Principal Operations Boise, Idaho Wafer fabrication, test and assembly, research and development Lehi, Utah Wafer fabrication Manassas, Virginia Wafer fabrication, research and development Singapore Wafer fabrication facility and a test, assembly and module assembly facility Nishiwaki City, Japan Wafer fabrication Avezzano, Italy Wafer fabrication Nampa, Idaho Test Aguadilla, Puerto Rico Module assembly, test Xi’an, China Test The Company also owns and leases a number of other facilities in locations throughout the world that are used for design, research and development, and sales and marketing activities. The Company’s facility in Lehi is owned and operated by its IM Flash joint venture with Intel (See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements –
